Exhibit 99.1 MeetMe Reports Preliminary Fourth Quarter Revenue Results Above its Previously Released Guidance NEW HOPE, Pa., January 5, 2017 – MeetMe, Inc. (NASDAQ: MEET), a public market leader for social discovery,today reported preliminary revenue results for its fourth quarter ended December 31, 2016. MeetMe is releasing these results in anticipation of meetingswith institutional investorsin Los Angeles, San Diego, San Francisco, Portland and Denverbetween January 5 and January 13, 2017. Preliminary Fourth Quarter 2016 Revenue Results Total revenue for the quarter is expected to be approximately $29.1 million, representing growth of 46% year over year. Previously MeetMe had provided revenue guidance in the range of $27.5 million to $29 million for the quarter. David Clark, Chief Financial Officer of MeetMe, commented: “Mobile advertising rates in the United States increased to record levels in the fourth quarter, resulting in better than expected revenue performance from both our MeetMe and Skout brands. Each brand achieved its highest recorded revenue days ever in late December, and the two brands combined generated more than $400,000 in revenue in a single day for the first time in December, which they then repeated six more times before the year ended. Additionally, we started 2017 with a record 33 million chats sent on a single day on our MeetMe property.” Earnings Call and Webcast MeetMe expects to report full fourth quarter and 2016 year-end results in early March. Details on the earnings conference call and webcast will be provided in a separate press release. About MeetMe, Inc. Through its MeetMe® and Skout® mobile apps and websites, MeetMe is a leading social network for meeting new people in the US and a public market leader for social discovery (NASDAQ: MEET). MeetMe makes it easy to discover new people to chat with on mobile devices. With approximately two million total daily active users, MeetMe is fast becoming the social gathering place for the mobile generation. MeetMe is a leader in mobile monetization with a diverse revenue model comprising advertising, user credits, and subscriptions. MeetMe’s apps are available on iPhone
